—Appeal from a judgment of the County Court of Chemung County (Castellino, J.), entered July 7, 1995, convicting defendant upon his plea of guilty of the crime of rape in the first degree.
Pursuant to a plea bargain agreement, defendant pleaded guilty to the crime of rape in the first degree and was sentenced to a prison term of 6 to 18 years. Defendant appeals, contending that this sentence is harsh and excessive, given his previously clean criminal record and his efforts to obtain treatment for his alcohol and substance abuse problems. Our review, however, reveals that the sentence was the agreed-upon result of a plea bargain pursuant to which two other charges against defendant were dropped. Under the circumstances and considering the particularly heinous nature of defendant’s crime, we are not persuaded to disturb the sentence imposed by County Court (see, CPL 470.15 [6] [b]; People v Vega, 199 AD2d 822, 823, lv denied 83 NY2d 859; People v Curtis, 174 AD2d 899, 900, lv denied 78 NY2d 1010, cert denied 502 US 1063).
Mikoll, J. P., Mercure, White, Yesawich Jr. and Spain, JJ., concur. Ordered that the judgment is affirmed.